DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1 and 3-17 are pending and currently under consideration for patentability.  
Claims 2 are cancelled and claims 10-17 are newly added as of the September 26, 2018 preliminary claim amendment.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on September 26, 2018, August 17, 2020 and September 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claim 10 is objected to because of the following informalities:  In line 4 of claim 10, “a balloon” is recited; however, ---the balloon--- is provided with antecedent basis in line 1 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-4, 7, 11-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite the limitation "the lumen of the catheter body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. A lumen is provided with antecedent basis in claim 10, from which claim 11 depends; however, this is in regard to “a lumen” of “a balloon base” not a catheter body.
Claims 4 and 12 recite the limitation "the blood removing lumen" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. A blood removing lumen is provided with antecedent basis in claims 3 and 11; however, claims 4 and 12 depend from claims 1 and 5, respectively.
Claims 7 and 15 are unclear for reciting that “the predetermined angle is in a range of 3o to 10o.” Claims 7 and 15 ultimately depend from independent claim 1, which provides antecedent basis for “a predetermined angle” in lines 5-6 with respect to an inclined outer peripheral surface of the balloon base; however, claims 7 and 15 also depend from claims 6 and 14, respectively, and claims 6 and 14 further introduce another “predetermined angle” with respect to an inclined central axis of the balloon base lumen.  Accordingly, it is unclear which predetermined angle claims 7 and 15 are referring to.  In order to overcome this rejection, examiner suggests naming one of the “predetermined angles” different from the other so that it is clear as to which predetermined angle is being claimed; for example, the second recitation of “a predetermined angle” in claims 6 and 14 can be amended to --a predetermined lumen angle-- and “the predetermined angle” recited in claims 7 and 15 can be amended or left the same, 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 15 are in improper dependent form for failing to further limit the subject matter of claim 5, as claims 13and 15 recite the exact same limitations as that recited in claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 5,076,268).
Please see Annotated Fig. 6 of Weber below, for reference:

    PNG
    media_image1.png
    311
    188
    media_image1.png
    Greyscale

8.	With regard to claim 10, Weber discloses an oblique inflation type balloon catheter (probe, 10; Figs. 1, 4; abstract; col. 5, line 15 - col. 6, line 2) in which a balloon (asymmetric balloon, 29) is provided at a front end of a tubular catheter body (flexible plastic tubing, 11) having a predetermined length (col. 3, lines 34-37; col. 4, lines 54-59), wherein a balloon base (29 in combination with pair of sleeves, 30; Fig. 6) is provided at the front end of the catheter body (11), the balloon base (29, 30) includes the balloon (29) and a base (30) and includes a cylindrical base (30) having a larger diameter than an outer diameter of the catheter body (11; col. 6, lines 12-15), a lumen (interior of sleeves, 30) having substantially the same diameter as the outer diameter of the catheter body (11; Fig. 4) is formed on the base (30) over an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1, 3-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobe University (JP 2012-200573 A; hereinafter referred to as “Kobe”) in view of Weber (US 5,076,268).

10.	With regard to claim 1, Kobe discloses an inflation type two balloon catheter (abstract; Figs. 1-3) in which balloons (1st balloon, 2a and 2nd balloon, 2b) are provided at a front end of a tubular catheter body (catheter tube, 1) having a predetermined length ([0010-0018]; [0021-0022]).
	Kobe is silent in regard to the inflation type balloon catheter is an oblique inflation type balloon catheter, wherein a balloon base having a larger diameter than an outer diameter of the catheter body is integrally provided in a cylindrical shape at the front end of the catheter body, the balloon base is formed such that an outer peripheral surface thereof in an axis direction is inclined at a predetermined angle with respect to a central axis of the catheter body, and the balloon being provided on the outer peripheral surface to obliquely inflate with respect to the central axis of the catheter body during inflation.
	However, Weber discloses an asymmetric balloon (29) for an inflation type endotracheal tube (probe, 10; Figs. 1, 4; abstract; col. 5, line 15 - col. 6, line 2), wherein a balloon base (29 in combination with pair of sleeves, 30) having a larger diameter than an outer diameter of a catheter body (11) is integrally provided in a cylindrical shape (Fig. 6) at the front end of the catheter body (11), the balloon base (29, 30) is formed such that an outer peripheral surface (pair of cones, 46, 47 and pair of bulges, 42, 43) thereof in an axis direction is inclined at a predetermined angle (θ; Fig. 6; col. 6, lines 16-26) with 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the balloon disclosed by Kobe to obliquely inflate with respect to the central axis of the catheter body, similar to that disclosed by Weber, in order to provide a balloon that complement the natural curvature of the catheter body and bodily lumen being traversed, so that it effectively seals the bodily lumen and holds the catheter body in place while simultaneously urging the catheter tip close to a wall of the bodily lumen, as suggested by Weber in column 7, lines 16-21.

11.	With regard to claims 3 and 11, Kobe discloses that a lumen of the catheter body (1) is partitioned into a blood removing lumen (lumen for blood removal, 9) for removing blood from a blood vessel and a blood feeding lumen (lumen for blood transfusion, 10) for sending blood to the blood vessel, and an opening area of the blood removing lumen (9) is larger than an opening area of the blood feeding lumen (10; Figs. 1-2; 6:4 ratio between cross-sections; [0013]; [0021]; [0024]; claim 6).

12.	With regard to claims 4 and 12, Kobe discloses that a second balloon (2b) is provided in the catheter body (1) at a predetermined length behind the balloon (2a), and a side hole (side holes, 7a-7e) for taking blood into a blood removing lumen (9) is provided in the catheter body between the second balloon (2b) and the balloon (2a; Figs. 1-3; [0010-0012]; [0021-0022]; claim 1).

13.	With regard to claims 5 and 13, while Weber discloses that the balloon base (29, 30) is formed such that an outer peripheral surface (pair of cones, 46, 47 and pair of bulges, 42, 43) thereof in an axis direction is inclined at a predetermined angle (θ) in a range of, without limitation, 50o to 75o (col. 6, lines 23-25; Fig. 6) with respect to a central axis of the catheter body (11), Kobe and Weber fail to explicitly disclose that the predetermined angle is in a range of 3o to 10o.

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the predetermined angle disclosed by Kobe in view of Weber to be in a range between 3o and 10o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one having ordinary skill in the art would be motivated to provide a 3o to 10o angle between the outer peripheral surface of the balloon base and the central axis of the catheter body, in order to slightly angle the catheter tip toward a wall of the bodily lumen being traversed without drastically angling the tip so that it inadvertently presses against or possibly damages the walls of the bodily lumen being traversed, during use.  Additionally, since Weber suggests in column 6, lines 19-23 that the angle (θ) is not critical - it would obvious for one having ordinary skill in the art to tailor the angle to its specific use, through routine experimentation.

14.	With regard to claims 6 and 14, Kobe is silent in regard to the base including a cylindrical base having a larger diameter than an outer diameter of the catheter body, a lumen having substantially the same diameter as the outer diameter of the catheter body is formed on the base over an entire length with both ends opened, a central axis of the lumen is inclined at a predetermined angle with respect to a central axis of the base, and an outer peripheral surface in an axis direction is formed in parallel with the central axis of the base.
	However, Weber discloses a cylindrical base (30) having a larger diameter than an outer diameter of the catheter body (11; col. 6, lines 12-15), a lumen (interior of sleeves, 30) having substantially the same diameter as the outer diameter of the catheter body (11; Fig. 4) is formed on the base (30) over an entire length with both ends opened (Fig. 6), a central axis of the lumen (see annotated Fig. 6, above) is inclined at a predetermined angle with respect to a central axis of the base (see annotated Fig. 6, above) 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the balloon base disclosed by Kobe to have an inclined lumen axis with respect to a central axis of the base, similar to that disclosed by Weber, in order to provide a balloon that complement the natural curvature of the catheter body and bodily lumen being traversed, so that it effectively seals the bodily lumen and holds the catheter body in place while simultaneously urging the catheter tip close to a wall of the bodily lumen, as suggested by Weber in column 7, lines 16-21. 

15.	With regard to claims 7 and 15, while the annotated Fig. 6 of Weber above shows that the angle between the central axis of the lumen and a central axis of the base appears to be in 10o or less, Kobe and Weber fail to explicitly disclose that the predetermined angle between the central axis of the lumen and a central axis of the base is in a range of 3o to 10o.
	However, with respect to the predetermined angle (θ) between the outer peripheral surface of the balloon base and the central axis of the catheter body, Weber suggests that the angle (θ) is not critical and the selection of the angle will generally be determined by the desirability of complying with industry standards regarding the overall dimensions of different luminal sealing balloons (col. 6, lines 19-23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the predetermined angle between the central axis of the lumen and a central axis of the base disclosed by Kobe in view of Weber to be in a range between 3o and 10o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one having ordinary skill in the art would be motivated to provide a 3o to 10o angle between central axis of the lumen and a central axis of the base, in order to slightly angle the catheter tip toward a 

16.	With regard to claims 8 and 16, Kobe is silent in regard to the outer peripheral surface including an outer peripheral surface of a balloon attachment central portion parallel to the central axis of the base and an outer peripheral surface of both ends curved to have a diameter gradually decreasing from the portion.
	However, Weber discloses that the outer peripheral surface (46, 47) includes an outer peripheral surface (46, 47) of a balloon attachment central portion (29) parallel to the central axis of the base (29, 30; see annotated Fig. 6, above) and an outer peripheral surface (bulges 42, 43 and opposing ends curving toward 30) of both ends curved to have a diameter gradually decreasing from the portion (Fig. 6; col. 6, lines 3-26).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the balloon base disclosed by Kobe to have an inclined lumen axis with respect to a central axis of the base, similar to that disclosed by Weber, in order to provide a balloon that complement the natural curvature of the catheter body and bodily lumen being traversed, so that it effectively seals the bodily lumen and holds the catheter body in place while simultaneously urging the catheter tip close to a wall of the bodily lumen, as suggested by Weber in column 7, lines 16-21. 

17.	With regard to claims 9 and 17, Kobe discloses a communication passage (lumen, 11) allowing communication between the inside of the balloon (2a, 2b) and a balloon lumen provided on a peripheral .

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fulton, III et al. (US PGPUB 2013/0331814) discloses a recovery catheter assembly and method, wherein an oblique balloon is utilized in the embodiment shown in Figure 7.
	Cuevas et al. (US PGPUB 2009/0090366) discloses a balloon cuff tracheostomy tube.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781